— Appeal by defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered April 15,1981, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant claims that the trial court erred in failing to instruct the jury with respect to the intoxication and justification defenses. However, defendant did not request such charges and did not object to the failure to so charge. Accordingly, he waived such objections. We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Mangano, Thompson and Niehoff, JJ., concur.